SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). New discovery of good quality oil in Transfer of Rights area Rio de Janeiro, February 20 th , 2013 – Petróleo Brasileiro S.A. – Petrobras announces that the sixth well drilled following the execution of the Transfer of Rights Agreement has discovered oil in the area known as Florim, in the pre-salt of Santos Basin. Informally known as Florim, well 1-BRSA-1116-RJS (1-RJS-704) is located at a water depth of 2,009 meters, 206 km off the coast of the state of Rio de Janeiro and the presence of good quality oil (29º API) has been confirmed in carbonate reservoirs of excellent quality just below the salt layer. The well continues to be drilled and so far has reached a depth of 5,498 meters. Drilling will proceed until reaching the level provided in the Transfer of Rights Agreement of approximately 6,100 meters. After drilling is complete, a formation test will be carried out to assess the productivity of the reservoirs, according to the activities and investments outlined in the Mandatory Exploratory Program of the Transfer of Rights Agreement. According to the agreement, the exploratory phase should be concluded by September 2014, at which time commerciality of the area may be declared. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 20, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
